DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Prasad et al. (US Pub. 2021/0074727 A1) in view of Avci et al. (EP 3706167 A1)
In re claim 1,  Prasad et al. shows (fig. 26D) a semiconductor device comprising: a stacked structure including interlayer insulating lavers (32) and gate electrodes (46) alternately stacked in a vertical direction; a core region (62) extending in the vertical direction in the stacked structure: a channel layer (60) on a side surface of the core region and facing the gate electrodes and the interlayer insulating layers; a second dielectric layer (154A), a data storage layer (layers in between) and a first dielectric layer (154F) sequentially stacked on the side surface of the channel layer, the second dielectric laver, the data storage layer and the first dielectric layer being between the channel layer and the gate electrodes, and the second dielectric layer (154A) being in contact with the channel layer, and an anti-ferroelectric layer (254L) including a portion interposed between the first dielectric layer and a first gate electrode of the gate electrodes. Prasad discloses [0138,0139] that the ferroelectric or non-ferroelectric materials may have various phases including a tetragonal phase, but does not specifically disclose that the anti-ferroelectric layer of the embodiment in figure 26F comprises an anti-ferroelectric material having a tetragonal phase. However, Avci et al. discloses [0026] discloses that typical ferroelectric films (such as Hf and Zr based oxides) have different phases. When the film is in the tetragonal phase, the film is anti-ferroelectric. Therefore, Avci teaches that the anti-ferrelectric film is inherently in the tetragonal phase. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Prasad by using an anti-ferroelectric layer having a tetragonal phase because Avci teaches that anti-ferroelectric layers typically are in the tetragonal phase.
In re claims 2-10, the combined references of Prasad and Avci disclose the elements of the claims throughout their disclosures.

In re claim 11,  Prasad et al. shows (fig. 26D) semiconductor device comprising: a stacked structure including interlayer insulating layers (32) and gate electrodes (46) alternately stacked in a vertical direction; a core region (62) extending in the vertical direction in the stacked structure; a channel layer (60) on a side surface of the core region and facing the gate electrodes and the interlayer insulating layers; a second dielectric layer (154A), a data storage layer (layers in the middle) and a first dielectric layer (154F) sequentially stacked on the side surface of the channel layer, the second dielectric layer, the data storage layer and the first dielectric layer being between the channel layer and the gate electrodes, and the second dielectric layer being in contact with the channel layer, and an anti-ferroelectric layer (254L) including a portion between the first dielectric layer and a first gate electrode of the gate electrodes, the first gate electrode of the gate electrodes is a portion of a word line of a memory cell. Prasad discloses [0138,0139] that the ferroelectric or non-ferroelectric materials may have various phases including a tetragonal phase, but does not specifically disclose that the anti-ferroelectric layer of the embodiment in figure 26F comprises an anti-ferroelectric material having a tetragonal phase. However, Avci et al. discloses [0026] discloses that typical ferroelectric films (such as Hf and Zr based oxides) have different phases. When the film is in the tetragonal phase, the film is anti-ferroelectric. Therefore, Avci teaches that the anti-ferroelectric film is inherently in the tetragonal phase. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Prasad by using an anti-ferroelectric layer having a tetragonal phase because Avci teaches that anti-ferroelectric layers typically are in the tetragonal phase.
The references do not specifically disclose that the anti-ferroelectric material of the anti-ferroelectric layer has a dynamic dielectric constant that varies corresponding to a magnitude of an electric field between the word line and the channel layer. However, the references inherently disclose this property since the materials and structure are the same as the claimed invention. 
In re claims 12-14, the combined references of Prasad and Avci disclose the elements of the claims throughout their disclosures.

In re claim 15, Prasad et al. shows (fig. 26D) a semiconductor device comprising: a stacked structure including interlayer insulating layers (32) and gate electrodes (46) alternately stacked in a vertical direction: a core region (62) extending in the vertical direction the stacked structure; a channel layer (60) on a side surface of the core region and facing the gate electrodes and the interlayer insulating layers; a second dielectric (154A) layer, a data storage layer (in the middle) and a first dielectric layer (154F) sequentially stacked on the side surface of the channel layer, the second dielectric layer, the data storage layer and the first dielectric layer being between the channel layer and the gate electrodes, and the second dielectric layer being in contact with the channel layer; an anti-ferroelectric layer including a portion between the first dielectric layer and a first gate electrode of the gate electrodes, a pad pattern (63; fig. 23A) in contact with the channel layer on the core region: a contact plug (88; fig. 23A) in contact with the pad pattern on the pad pattern: and a bit line electrically connected to the contact plug on the contact plug, the first gate electrode of the gate electrodes is a portion of a word line Prasad discloses [0138,0139] that the ferroelectric or non-ferroelectric materials may have various phases including a tetragonal phase, but does not specifically disclose that the anti-ferroelectric layer of the embodiment in figure 26F comprises an anti-ferroelectric material having a tetragonal phase. However, Avci et al. discloses [0026] discloses that typical ferroelectric films (such as Hf and Zr based oxides) have different phases. When the film is in the tetragonal phase, the film is anti-ferroelectric. Therefore, Avci teaches that the anti-ferroelectric film is inherently in the tetragonal phase. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Prasad by using an anti-ferroelectric layer having a tetragonal phase because Avci teaches that anti-ferroelectric layers typically are in the tetragonal phase.
The references do not specifically disclose that the anti-ferroelectric material of the anti-ferroelectric layer has a dynamic dielectric constant that varies corresponding to a magnitude of an electric field between the word line and the channel layer. However, the references inherently disclose this property since the materials and structure are the same as the claimed invention.
In re claims 16-20, the combined references of Prasad and Avci disclose the elements of the claims throughout their disclosures.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yoo (US Pub. 2018/0358380 A1), Avci (EP-3629329 A1), and Avci (CN-112086431 A) also disclose elements of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E WARREN whose telephone number is (571)272-1737. The examiner can normally be reached Mon-Fri 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW E WARREN/Primary Examiner, Art Unit 2815